DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to amendment filed on 03/09/2022. After entry of this amendment, claims 1-4 and 6-10 are currently pending in this Application. 
	Any rejection and/or objection made to the previous Office Action and not repeated below is hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,368,198 to Sung et al. (hereinafter Sung).

With respect to claim 1, Sung teaches an abrasive tool or device, in particular, a dresser disk, comprising a single layer of hard abrasive grains such as diamond, cBN, polycrystalline diamond and polycrystalline cBN, which is affixed to a substrate using brazing material (Sung, throughout the reference, in particular, column 1, lines 9-17; columns 6 and 7, Figure 3). The disclosed brazing material reads on the claimed binder. The abrasive particles, which are protruding from the substrate, have a working surface which vary depending on the shape of the particles; in one embodiment, such as Figure 3, the abrasive particles are pointed, but in other embodiments, such as Figures 4-6, the shape may be rounded (Sung, col. 7, lines 30-36). It is important to note that the reference, also, specifically discloses that the abrasive particles may come in “any shape” (Sung, col. 7, lines 30-36). As such, the particles inevitably have a “working surface” which depending on the shape of the particle and its placement on the substrate, it may be small such as in pointed shapes or may be larger. The reference, discloses that the amount of space between the abrasive particles is controlled via the space between the apertures of the distribution tool, and that in one 
Therefore, depending on the shape and size of the particles, the way they are aligned or placed onto the substrate, and the space between the apertures, the total area of the working surface of the abrasive grains is controlled, and it would be well within the scope of a skilled artisan, prior to the effective filing date of the claimed invention, to have modified and controlled the cited factors to obtain a ratio of a total area of a plurality of working surfaces to an area of an imaginary plane smoothly connecting the plurality of working surface to be 5% or more and 30% or less motivated by the fact that the controlling this ratio depends on the level of dressing or conditioning of a CMP pad which would inevitably depends on the end of use application, and further motivated by the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It is important to note that considering the disclosure of the space between the grains of 1.5 to 10 times the abrasive grin size and the particle size of 100-350 microns, it would be reasonable to envision that the reference discloses, at least, an overlapping range of a ratio of 5-30% of a total area of plurality of working surfaces to an area of an imaginary plane smoothly connecting the plurality of working surfaces, compared to the claimed one.

In addition, with respect to the new amendment made to claim 1 reciting “wherein for each hard abrasive grain of the plurality of hard abrasive grains, the working surface is obtained by grinding or polishing a surface of the hard abrasive grain”, the method or process through which the working surface on each of the plurality of hard abrasive grains is produced does not add patentable weight to the examination of the product claim(s); the new limitation is a process limitation in a product claim. As such, currently amended claim 1 is a product-by-process claim. With respect to product-by-process claim, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

With respect to claim 2, Sung teaches that the size of the apertures in a template can be customized in order to obtain a pattern of abrasive particles either by varying the size or using a substantially uniform size, and that in a preferred embodiment, the apertures are sufficient to select only grits which are within 50 microns in size of each other (Sung, col. 7, lines 5-15). Additionally, the reference discloses that 

With respect to claim 3, as detailed out above, considering the fact that the abrasive grains can be placed at a distance as short as 1.5 times the abrasive grain size, and as long as 10 times the abrasive grain size, it is expected and well within the scope of a skilled artisan that the reference renders the claimed density of 50-1500 grains/cm2 or at least one which would have an overlapping with this claimed range obvious also in light of the fact that not only the spacing between the grains on the substrate can be modified, but also the grains can be of any size, and that even the disclosed size of 100-350 um is an embodiment.

With respect to claim 4, Sung teaches abrasive grains such as diamond and cBN which are, not only, known to have high hardness, but also are disclosed in the original disclosure of the present Application under examination as representative 

With respect to claim 6, as noted above, Sung teaches a single layer of abrasive grains in their abrasive tool (Sung, Figures 3-6).

With respect to claims 8 and 9, Sung teaches that their abrasive tool is a dresser disk (Sung, col. 1, lines 9-17).

With respect to claim 10, said claim recites an intended use for the claimed abrasive tool, but does not further limit the claimed abrasive tool structure, material, or nature. As such, claims 10 is considered rejected with claims 8 or 9. Additionally, with respect to intended use statements, MPEP 2111 states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).

Claims 1, 4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0283666 to Nakajima et al. (hereinafter Nakajima).

With respect to claim 1, Nakajima teaches a wire tool having abrasive grains such as diamond affixed by electrification hole plating such as nickel plating (i.e. binder) (Najakima, abstract, [0075]-[0080]). Nakajima discloses that abrasive particles are placed into conducting holes which are spaced apart (Nakajima, [0069]-[0074], [0085]) wherein gap between the conducting holes “closest to each other” is greater than one third of the radius R of the conducting holes (Nakajima,[0073]). The arrangement of the conducting holes may have variations such as they can be spaced apart on a single helical curve or multiple helical curve or on straight lines parallel to the axial direction at a plurality of positions (Nakajima, [0087] and [0089]-[0099]). Nevertheless, it is important to note that Nakajima discloses that the gap between the conducting holes “closest to each other” is greater than one third of the radius of the conducting holes or even greater than the radius for two conducting holes having different radiuses (Nakajima, [0073] and [0097]). Considering the fact that the reference makes is clear that the conducting holes, which hosts the abrasive grains, are spaced apart, and that the spacing has to be greater than one third of the radius of the conducting holes for the embodiment in which the conducting holes have similar radiuses, or even greater than one third of the radius for any two conducting holes of different radiuses, for the conducting holes closest to each other, it would be obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed 
In addition, with respect to the new amendment made to claim 1 reciting “wherein for each hard abrasive grain of the plurality of hard abrasive grains, the working surface is obtained by grinding or polishing a surface of the hard abrasive grain”, the method or process through which the working surface on each of the plurality of hard abrasive grains is produced does not add patentable weight to the examination of the product claim(s); the new limitation is a process limitation in a product claim. As such, currently amended claim 1 is a product-by-process claim. With respect to product-by-process claim, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

With respect to claim 4, considering the fact that diamond is disclosed as one of the preferred types of abrasive grains by the present Application under examination (see specification, page 5, lines 8-10), Nakajima is taken to render the limitation of claim 4 wherein the hard abrasive grains have a Vickers hardness of 1000 or more and 16000 or less obvious.

With respect to claim 6, Nakajima discloses an embodiment in which abrasive grains are applied into the conducting holes to form a single layer (Nakajima, [0104]- [0105]). Even if a plurality of abrasive grains are applied into the conducting holes, Nakajima teaches an embodiment that still forms a single layer of abrasive grains (Nakajima, [0109]-[01 10]).

With respect to claim 7, Nakajima, as noted above, disclose utilizing nickel plating to affix/bond the abrasive grains placed in the conducting holes to the wire surface (Nakajima, [0077]).

Response to Arguments
Applicant’s arguments, see page 7, filed 03/09/2022, with respect to the rejection over Hoshika have been fully considered and, in view of the statement submitted in the last paragraph of page 7, are persuasive.  The rejection of claims 1, 3, and 4-7 over Hoshika reference has been withdrawn. The rejections of the same claims over the other references are proper and stand.

Applicant's arguments filed 03/09/2022 over Sung and Nakajima, each alone, have been fully considered but they are not persuasive.
Applicant has argued that each of said references does not disclose the new amendment added to claim 1 stating working surface obtained by grinding or polishing a 
The examiner, respectfully, submits that this argument is not found persuasive because the newly added amendment to claim 1 incorporate a process limitation in a product, and thus, changes the claim to a product-by-process claim. MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Process limitations, in a product claim, do not add patentable weight to the examination of the product claim. Sung and Nakajima, each alone, render the existence of working surface on abrasive grains, in the claimed ratio obvious as detailed out above. The claimed process on how the working surface is obtained does not add patentable weight to the examination of the product claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PEGAH PARVINI/Primary Examiner, Art Unit 1731